Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 1 of 48




                        EXHIBIT 1
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 2 of 48




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

                        CASE NO. _______________________


UNITED STATES OF AMERICA,

                     Plaintiff,

v.

1.     EPSILON DATA MANAGEMENT, LLC,

                     Defendant.

________________________________


                      DEFERRED PROSECUTION AGREEMENT

       Defendant Epsilon Data Management, LLC (“Epsilon” or “the Company”), by its

undersigned representatives, pursuant to authority granted by its Chief Executive

Officer, reflected in Attachment A, and the United States Department of Justice

Consumer Protection Branch and the United States Attorney’s Office for the District of

Colorado (collectively, “the Government”) enter into this deferred prosecution

agreement (“the Agreement”), the terms and conditions of which are as follows:

               Criminal Information and Acceptance of Responsibility

       1.     Epsilon acknowledges and agrees that the Government will file a one-

count criminal Information in the United States District Court for the District of Colorado

charging Epsilon with one count of Conspiracy to Commit Mail and Wire Fraud in

violation of Title 18, United States Code, Section 1349, arising out of the conduct

described in the Statement of Facts, attached hereto as Attachment B and incorporated
                                             1
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 3 of 48




by reference into this Agreement (“Covered Conduct”). In so doing, Epsilon: (a)

knowingly waives its right to indictment on this charge, as well as all rights to a speedy

trial pursuant to the Sixth Amendment to the United States Constitution, Title 18, United

States Code, Section 3161, and Federal Rule of Criminal Procedure 48(b); (b)

knowingly waives for purposes of this Agreement and any charges by the United States

arising out of the conduct described in the Statement of Facts any objection with respect

to venue in the United States District Court for the District of Colorado; and (c) consents

to the filing of the Information. The Government agrees to defer prosecution of Epsilon

pursuant to the terms and conditions described below.

       2.     Epsilon admits, accepts, and acknowledges that it is responsible under

United States federal law for the acts of its officers, directors, employees, and agents as

charged in the Information, and as set forth in the Statement of Facts, and that the

allegations described in the Information and the facts described in the Statement of

Facts are true and accurate. Should the Government pursue the prosecution that is

deferred by this Agreement, Epsilon stipulates to the admissibility of the Statement of

Facts in any proceeding, including any trial, guilty plea, or sentencing proceeding, and

will not contradict anything in the Statement of Facts at any such proceeding.

                                 Term of the Agreement

       3.     This Agreement is effective for a period beginning on the date on which

the Information is filed (the “Effective Date”) and ending thirty months after that date (the

“Term”). Epsilon agrees, however, that, in the event the Government determines, in its

sole discretion, that Epsilon has knowingly violated any material provision of this


                                             2
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 4 of 48




Agreement, or has failed to completely perform or fulfill each of Epsilon’s obligations

under this Agreement, an extension or extensions of the Term may be imposed by the

Government, in its sole discretion, for up to a total additional time period of six months,

without prejudice to the Government’s right to proceed as provided in Paragraphs 24-29

below. Any extension of the Term extends all terms of this Agreement, including the

terms of the Compliance Measures in Attachment C for an equivalent period. In the

event the Government determines that an extension of the Term is or may be

warranted, the Government will notify Epsilon in writing of its determination no later

than sixty days prior to the expiration of the Term. Within thirty days of receipt of that

notice, Epsilon may respond to the Government in writing to explain the nature and

circumstances of any alleged breach, as well as the actions Epsilon has taken to

address and remediate the situation, including whether Epsilon believes a breach

occurred, whether such breach was material, and whether such breach was knowingly

or willfully committed. The Government agrees to consider such explanation in

determining whether to extend the Term. Conversely, in the event the Government

finds, in its sole discretion, that there exists a change in circumstances sufficient to

eliminate the need for the reporting requirement in Attachment D, and that the other

provisions of this Agreement have been satisfied, the Agreement may be terminated

early.

                                Relevant Considerations

         4.   The Government enters into this Agreement based on the individual facts

and circumstances presented by this case and Epsilon, including:


                                              3
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 5 of 48




            a.   Epsilon did not receive voluntary disclosure credit;

            b.   Epsilon received full credit for its extensive cooperation with the

                 investigation conducted by the Government, including conducting a

                 thorough and expedited internal investigation, making regular

                 factual presentations to the Government, voluntarily making

                 employees available for interviews, and collecting, analyzing, and

                 organizing voluminous evidence and information for the

                 Government;

            c.   Epsilon provided the Government all relevant facts known to it,

                 including information about the individuals involved in the Covered

                 Conduct, and assisted the Government in understanding the

                 complexities of its industry and data practices;

            d.   Epsilon engaged in significant remedial measures, including that:

                  i. Epsilon separated employees known to Epsilon to have been

                    involved in the Covered Conduct;

                 ii. Epsilon terminated business relationships with marketers and

                    brokers known to have been involved in the Covered Conduct or

                    that sent out false or deceptive mail solicitations to consumers,

                    including solicitations seeking payment associated with falsely

                    or unlawfully promised prizes, personalized psychic services,

                    automobile warranties, cures and treatments, and grant

                    opportunities;


                                         4
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 6 of 48




                 iii. Epsilon dissolved its Direct to Consumer business unit as a

                    result of that unit’s involvement in the Covered Conduct; and

                 iv. Epsilon has made substantial investments in staffing and

                    resources for its legal and compliance teams; updated policies,

                    procedures, and supervisory structures with an emphasis on

                    detecting, and preventing the sale of consumer data to current

                    clients and prospective clients proposing to engage in

                    potentially fraudulent and deceptive marketing campaigns; and

                    expanded employee training;

            e.   Epsilon has substantially enhanced, and has committed to

                 continuing to enhance, its compliance program and internal

                 controls, including through its engagement of an outside

                 compliance expert, to ensure that they satisfy the elements set forth

                 in Attachment C to this Agreement (Corporate Compliance

                 Program), thereby safeguarding the integrity and proper use of

                 consumer data;

            f.   based on Epsilon’s remediation and the state of its compliance

                 program, the fact that the Covered Conduct concluded in 2017, and

                 Epsilon’s agreement to report to the Government as set forth in

                 Attachment D to this Agreement (Corporate Compliance

                 Reporting), the Government determined that an independent

                 compliance monitor was unnecessary;


                                        5
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 7 of 48




              g.     the nature and seriousness of the Covered Conduct;

              h.     Epsilon has no prior criminal history; and

              i.     Epsilon has agreed to continue to cooperate with the Government

                     as set forth in Paragraph 5 of this Agreement.

                   Future Cooperation and Disclosure Requirements

       5.     Epsilon shall cooperate fully with the Government in any and all matters

relating to the conduct described in this Agreement and the attached Statement of

Facts, and other conduct under investigation by the Government, until the later of the

date upon which all investigations and potential prosecutions arising out of such

conduct are concluded or the end of the Term of this Agreement. At the request of the

Government, Epsilon shall also cooperate fully with other domestic or foreign law

enforcement and regulatory authorities and agencies in any investigation of Epsilon, its

parent company or its affiliates, or any of its present or former officers, directors,

employees, agents, and consultants, or any other party, in any matters relating to the

conduct described in this Agreement, the attached Statement of Facts, and other

conduct under investigation by the Government. Epsilon’s cooperation pursuant to this

paragraph is subject to applicable law and regulations, as well as valid claims of

attorney-client privilege or attorney work product doctrine; however, Epsilon must

provide to the Government a log of any information or cooperation that is not provided

based on an assertion of law, regulation, or privilege, and Epsilon bears the burden of

establishing the validity of any such assertion. Epsilon agrees that its cooperation

pursuant to this paragraph shall include, but not be limited to, the following:


                                              6
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 8 of 48




            a.   Epsilon shall truthfully disclose all factual information with respect

                 to its activities, those of its parent company and affiliates, and those

                 of its former, present and future directors, officers, employees,

                 agents, business partners, brokers, and clients, including any

                 evidence or allegations and internal or external investigations,

                 about which Epsilon has any knowledge or about which the

                 Government may inquire. This obligation of truthful disclosure

                 includes, but is not limited to, the obligation of Epsilon to provide to

                 the Government, upon request, any document, record or other

                 tangible evidence about which the Government may inquire of

                 Epsilon;

            b.   Upon request of the Government, Epsilon shall designate

                 knowledgeable employees, agents or attorneys to provide to the

                 Government the information and materials described in Paragraph

                 5(a) above on behalf of Epsilon. It is further understood that

                 Epsilon must at all times provide complete, truthful, and accurate

                 non-privileged information;

            c.   Epsilon shall use its best efforts to make available for interviews or

                 testimony, as requested by the Government, former, present and

                 future officers, directors, employees, agents and consultants of

                 Epsilon. This obligation includes, but is not limited to, sworn

                 testimony before a federal grand jury or in federal trials, as well as


                                         7
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 9 of 48




                      interviews with law enforcement and regulatory authorities.

                      Cooperation under this paragraph shall include identification of

                      witnesses who, to the knowledge of Epsilon, may have material

                      information sought by the Government;

              d.      With respect to any information, testimony, documents, records or

                      other tangible evidence provided to the Government pursuant to

                      this Agreement, Epsilon consents to any and all disclosures,

                      subject to applicable law and regulations, to other domestic and

                      foreign law enforcement and regulatory authorities of such

                      materials as the Government, in its sole discretion, shall deem

                      appropriate; and

              e.      Epsilon will promptly report to the Government identified violations

                      of federal law, or investigations of such violations, involving Epsilon

                      or any of its directors, officers, employees, or agents acting within

                      the scope of their employment.

       6.     On the date that the period of deferred prosecution specified in this

Agreement expires, Epsilon, by its Chief Executive Officer of the Company, will certify to

the Government that it has met its disclosure obligations pursuant to Paragraph 5 of this

Agreement. The certification will be deemed a material statement and representation

by the Company to the executive branch of the United States for purposes of Title 18,

United States Code, Sections 1001 and 1519, and it will be deemed to have been made

in the judicial district in which this Agreement is filed.


                                               8
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 10 of 48




                            Total Criminal Monetary Amount

       7.     The Government and Epsilon agree that the Total Criminal Monetary

 Amount to be paid by Epsilon pursuant to this Agreement is $150,000,000, which is

 comprised of the following components set forth below: (1) a Criminal Monetary

 Penalty in amount of $22,500,000; and (2) a Victim Compensation Amount of

 $127,500,000.

       8.     As a result of the Covered Conduct described in the attached Statement of

 Facts, the parties agree that the Government could institute a civil and/or criminal

 forfeiture action against certain funds held by Epsilon and that such funds would be

 forfeitable under the civil and criminal federal asset forfeiture laws. Notwithstanding

 this agreement, the Government is not requiring Epsilon to pay a criminal forfeiture

 amount under this Agreement. The Government agrees that this disposition is

 appropriate because of Epsilon’s agreement to pay the Victim Compensation Amount,

 as well as the facts and circumstances of this case, including the Relevant

 Considerations described in Paragraph 4 of this Agreement. The parties agree that the

 Government may pursue civil and criminal forfeiture in the event of a breach of this

 Agreement and subsequent prosecution.

       9.     Epsilon acknowledges that no tax deduction may be sought in connection

 with the payment of any of the components of the Total Criminal Monetary Amount.

                        Payment of Criminal Monetary Penalty

       10.    The Government and Epsilon agree that application of the United States

 Sentencing Guidelines (“USSG” or “Sentencing Guidelines”) to determine the


                                             9
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 11 of 48




 applicable fine range yields the following analysis:

              a.     The 2018 USSG are applicable to this matter.

              b.     Offense Level. Based upon USSG § 2B1.1, the total offense level
                     is 31, calculated as follows:

                       (a)(1)      Base Offense Level                                7

                       (b)(1)(L)   Loss more than $25,000,000                      +22

                       (b)(2)(A)   Victim enhancement                                +2

                       Total                                                         31

              c.     Base Fine. Based upon USSG § 8C2.4(a)(1), the base fine is
                     $25,000,000 (the fine indicated in the Offense Level Fine Table)

              d.     Culpability Score. Based upon USSG § 8C2.5, the culpability score
                     is 6, calculated as follows:

                       (a)         Base Culpability Score                            5

                       (b)(3)(B)   Involvement in/Tolerance of Criminal Activity     +3

                       (g)(2)      Cooperation and Acceptance of Responsibility      -2

                       Total                                                         6

              e.     Calculation of Fine Range

              Base Fine                                 $25,000,000

              Multipliers                               1.2 (min)/ 2.4 (max)

              Fine Range                                $30,000,000/ $60,000,000

       11.    Epsilon agrees to pay a criminal monetary penalty (“the Criminal Monetary

 Penalty”) in the amount of $22,500,000 (representing a reduction below the Sentencing

 Guidelines range based on Epsilon’s substantial cooperation) to the United States

 Treasury in two equal payments, with the first payment occurring not more than 10 days

                                            10
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 12 of 48




 after the signing of this agreement, and the second payment occurring no later than

 January 31, 2022, pursuant to payment instructions provided by the Government in its

 sole discretion. Epsilon and the Government agree that the Criminal Monetary Penalty

 is appropriate given the facts and circumstances of this case, including the Relevant

 Considerations described in Paragraph 4 of this Agreement, as well as the amount

 Epsilon agrees to pay in victim compensation, as described in Paragraphs 13-15 of this

 Agreement.

       12.    The Criminal Monetary Penalty is final and shall not be refunded.

 Furthermore, nothing in this Agreement shall be deemed an agreement by the

 Government that $22,500,000 is the maximum fine that may be imposed in any future

 prosecution, and the Government is not precluded from arguing in any future

 prosecution that the Court should impose a higher fine, although the Government

 agrees that under those circumstances, it will recommend to the Court that any amount

 paid as part of the Criminal Monetary Penalty should be offset against any fine the

 Court imposes as part of a future judgment.

                      Payment of Victim Compensation Amount

       13.    Epsilon agrees to pay the amount of $127,500,000 to compensate victims

 for losses from fraudulent mass-mailing schemes operated by individuals who acquired

 consumer data from Epsilon, as described in the attached Statement of Facts (“the

 Victim Compensation Amount”). Epsilon shall pay the Victim Compensation Amount to

 the United States in two equal payments, with the first payment occurring not more

 than 10 days after the signing of this agreement, and the second payment occurring no


                                            11
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 13 of 48




 later than January 31, 2022, pursuant to payment instructions provided by the

 Government in its sole discretion.

        14.    Epsilon agrees to bear the cost of the administration of all victim claims by

 a third-party claim administrator (“Claim Administrator”) who will report directly to the

 Government. Epsilon may select the Claim Administrator subject to the approval of the

 Government, and Epsilon must submit its selection no later than forty-five days after

 the signing of this Agreement. Epsilon further agrees to provide the Claim

 Administrator with full access to the books and records of Epsilon and all subsidiaries

 and affiliates as necessary for the Claim Administrator to compensate victims.

        15.    Epsilon agrees that any unclaimed part of the Victim Compensation

 Amount remaining at the end of the Term shall revert to the United States in the form of

 a payment to the United States Postal Inspection Service Consumer Fraud Fund.

                            Conditional Release from Liability

        16.    Subject to Paragraphs 24-27 below, the Government agrees, except as

 provided in this Agreement, that it will not bring any criminal case against Epsilon

 relating to any of the Covered Conduct. The Government, however, may use any

 information related to the Covered Conduct against Epsilon: (a) in a prosecution for

 perjury or obstruction of justice; (b) in a prosecution for making a false statement; (c) in

 a prosecution or other proceeding relating to any crime of violence; or (d) in a

 prosecution or other proceeding relating to a violation of any provision of Title 26 of the

 United States Code.




                                              12
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 14 of 48




        17.    This Agreement does not provide any protection against prosecution for

 any future conduct by Epsilon.

        18.    In addition, this Agreement does not provide any protection against

 prosecution of any individuals, regardless of their affiliation with Epsilon.

                              Corporate Compliance Program

        19.    Epsilon represents that it has implemented and will continue to implement

 a compliance and ethics program designed to detect and prevent the transfer or sale of

 consumer data to entities and individuals engaged in fraudulent and deceptive

 marketing campaigns, and related violations of federal law, throughout its operations,

 including those of its affiliates, agents, and joint ventures (to the extent that the

 Company manages or controls such joint ventures), and those of its contractors and

 subcontractors, including, but not limited to, the elements set forth in Attachment C of

 this Agreement.

        20.    To address any deficiencies in its internal controls, policies, and

 procedures, Epsilon represents that it has undertaken, and will continue to undertake in

 the future, in a manner consistent with all of its obligations under this Agreement, a

 review of its existing controls, policies, and procedures regarding the responsible

 acquisition, possession, transfer, use, and sale of consumer data. Where necessary

 and appropriate, Epsilon agrees to adopt a new compliance program, or to modify its

 existing one, including internal controls, compliance policies, and procedures to ensure

 that it maintains an effective compliance program, including a system of internal controls

 designed to effectively detect and deter violations of federal law associated with the


                                               13
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 15 of 48




 acquisition, possession, transfer, use, and sale of consumer data. The compliance

 program, including the internal controls system, will include, but not be limited to, the

 elements set forth in Attachment C of this Agreement.

                            Corporate Compliance Reporting

        21.    Epsilon agrees that it will report to the Government annually during the

 Term of this Agreement regarding remediation and implementation of the compliance

 measures described in Attachment C of this Agreement. These reports will be prepared

 in accordance with Attachment D of this Agreement.

                                   Deferred Prosecution

        22.    In consideration of the undertakings agreed to by Epsilon in this

 Agreement, the Government agrees that any prosecution of Epsilon for the Covered

 Conduct described in the attached Statement of Facts is hereby deferred for the Term

 of this Agreement.

        23.    The Government further agrees that if Epsilon fully complies with all of its

 obligations under this Agreement, the Government will not continue the criminal

 prosecution against Epsilon described in Paragraph 1 and, at the conclusion of the

 Term, this Agreement shall expire. Within thirty days of this Agreement’s expiration, the

 Government shall seek dismissal with prejudice of the criminal Information filed against

 Epsilon described in Paragraph 1, and agrees not to file charges in the future against

 Epsilon based on the Covered Conduct described in the attached Statement of Facts.




                                              14
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 16 of 48




                                 Breach of the Agreement

        24.    If, during the Term of this Agreement, Epsilon (a) commits any felony

 under United States federal law; (b) provides in connection with this Agreement

 deliberately false, incomplete, or misleading information; (c) fails to cooperate as set

 forth in Paragraph 5 of this Agreement; (d) fails entirely to implement a compliance

 measure as set forth in Paragraphs 19-20 of this Agreement and Attachment C (as

 distinct from a failure to effectively perform a compliance measure subject to Stipulated

 Damages as set forth in Paragraph 28 of this Agreement); or (e) otherwise materially

 fails to perform or fulfill its obligations under this Agreement, Epsilon shall thereafter be

 subject to prosecution for any federal criminal violation of which the Government has

 knowledge, including, but not limited to, the charge in the Information described in

 Paragraph 1, which may be pursued by the Government in the United States District

 Court for the District of Colorado or any other appropriate venue. Determination of

 whether Epsilon has materially breached the Agreement and whether to pursue

 prosecution of Epsilon shall be in the Government’s sole discretion and is not subject to

 review in any court or tribunal. Any such prosecution may be premised on information

 provided by Epsilon. Any such prosecution relating to the Covered Conduct or relating

 to conduct associated with the Covered Conduct and known to the Government before

 the date on which this Agreement was signed that is not time-barred by the applicable

 statute of limitations on the date of the signing of this Agreement may be commenced

 against Epsilon, notwithstanding the expiration of the statute of limitations, between the

 signing of this Agreement and the expiration of the Term plus one year. Thus, by


                                              15
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 17 of 48




 signing this Agreement, Epsilon agrees that the statute of limitations with respect to any

 such prosecution that is not time-barred on the date of the signing of this Agreement

 shall be tolled for the Term plus one year.

        25.    In the event the Government determines that Epsilon has materially

 breached this Agreement, the Government agrees to provide Epsilon with written notice

 of such breach before instituting any prosecution resulting from such breach. Within

 thirty days of receipt of such notice, Epsilon shall have the opportunity to respond to the

 Government in writing to explain the nature and circumstances of such breach, as well

 as the actions Epsilon has taken to address and remediate the situation, which

 explanation the Government shall consider in determining whether to pursue

 prosecution of the Company.

        26.    In the event the Government institutes a prosecution due to Epsilon’s

 material breach of this Agreement: (a) all statements made by or on behalf of Epsilon to

 the Government or to the Court, including the attached Statement of Facts, and any

 testimony given by Epsilon before a grand jury, a court, or any tribunal, or at any

 legislative hearings, whether before or after this Agreement, and any leads derived from

 such statements or testimony, shall be admissible in evidence in any and all criminal

 proceedings brought by the Government against Epsilon, provided such statements or

 testimony are otherwise admissible under the Federal Rules of Evidence, except for the

 attached Statement of Facts, which is admissible in whole; and (b) Epsilon shall not

 assert any claim under the United States Constitution, Rule 11(f) of the Federal Rules of

 Criminal Procedure, Rule 410 of the Federal Rules of Evidence, or any other federal


                                               16
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 18 of 48




 rule that any such statements or testimony made by or on behalf of Epsilon before or

 after this Agreement, or any leads derived therefrom, should be suppressed or are

 otherwise inadmissible. The decision whether conduct or statements of any present or

 future director, officer or employee, or any person acting on behalf of, or at the direction

 of, Epsilon, will be imputed to Epsilon for the purpose of determining whether Epsilon

 has violated any provision of this Agreement shall be in the sole discretion of the

 Government.

        27.    Epsilon acknowledges that the Government has made no representations,

 assurances, or promises concerning what sentence may be imposed by the Court if

 Epsilon materially breaches this Agreement and this matter proceeds to judgment.

 Epsilon further acknowledges that any such sentence is solely within the discretion of

 the Court and that nothing in this Agreement binds or restricts the Court in the exercise

 of such discretion.

                                    Stipulated Damages

        28.    Epsilon and the Government agree that the Government, in its sole

 discretion, may impose damages (“Stipulated Damages”) for any failure by Epsilon to

 effectively perform an obligation set forth in Paragraphs 19 or 20 of this Agreement or

 Attachment C (collectively, the “Compliance Measures”). Stipulated Damages shall be

 calculated as ten thousand dollars ($10,000) total per day if Compliance Measures are

 not effectively performed, and will be assessed as follows:

        a.     Upon the Government’s determination that Epsilon has failed to effectively

               perform a Compliance Measure, the Government shall notify Epsilon in


                                              17
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 19 of 48




            writing of its failure and the Government’s exercise of its contractual right

            to demand payment of the Stipulated Damages (the “Demand Letter”).

            The Demand Letter shall set forth:

            i.     The Compliance Measure(s) that Epsilon has failed, in the

                   Government’s determination, to effectively perform;

            ii.    The date on which Epsilon first failed, in the Government’s

                   determination, to effectively perform the Compliance Measure(s);

            iii.   A description of Compliance Measure(s) not met sufficient to permit

                   Epsilon to cure (as described below); and

            iv.    the amount of Stipulated Damages claimed by the Government as

                   of the date of the Demand Letter.

      b.    Within thirty (30) days after receipt of the Demand Letter, or such other

            period as the Government may agree in writing, Epsilon shall cure its

            failure to effectively perform the Compliance Measure(s) identified by the

            Government in the Demand Letter (“Cure Period”). If the failure is of a

            type that can be cured and Epsilon cures the failure within the Cure

            Period, no Stipulated Damages shall be due. If Epsilon does not cure the

            failure during the Cure Period, but Epsilon then subsequently cures the

            failure, Stipulated Damages calculated from the date on which Epsilon first

            failed to effectively perform the Compliance Measure(s) to the date of cure

            shall be immediately payable to the Government. If the failure is one that

            cannot be cured, then Stipulated Damages calculated from the date on


                                          18
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 20 of 48




               which Epsilon first failed to effectively perform the Compliance Measure(s)

               until the date that Epsilon remediates the failure to the Government’s

               satisfaction shall be immediately payable to the Government.

        c.     Determination of whether Epsilon has failed to effectively perform a

               Compliance Measure shall be in the Government’s sole discretion.

               Determinations of whether a failure to effectively perform a Compliance

               Measure can be cured or has been cured, and determinations of when a

               failure has been cured or remediated shall all be in the Government’s sole

               discretion.

        d.     The Stipulated Damages shall be paid by electronic fund transfer

               according to wire transfer instructions that will be provided by the

               Government.

        e.     Epsilon agrees that the United States District Court for the District of

               Colorado shall have jurisdiction over any action to collect Stipulated

               Damages.

        f.     If Epsilon fails timely to make a required payment of Stipulated Damages,

               interest (at the rate specified in 28 U.S.C. § 1961) shall accrue on the

               unpaid balance through the date of payment.

              Sale, Merger, or Other Change in Corporate Form of Epsilon

        29.    Except as may otherwise be agreed by the parties in connection with a

 particular transaction, Epsilon agrees that in the event that, during the Term, it

 undertakes any change in corporate form, including if it sells, merges, or transfers


                                              19
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 21 of 48




 business operations that are material to Epsilon’s consolidated operations, or to the

 operations of any subsidiaries or affiliates involved in the conduct described in the

 Statement of Facts, as they exist as of the date of this Agreement, whether such sale is

 structured as a sale, asset sale, merger, transfer, or other change in corporate form, it

 shall include in any contract for sale, merger, transfer, or other change in corporate form

 a provision binding the purchaser, or any successor in interest thereto, to the obligations

 described in this Agreement. The purchaser or successor in interest must also agree in

 writing that the Government’s ability to declare breach under this Agreement is

 applicable in full force to that entity. Epsilon agrees that the failure to include these

 provisions in the transaction will make any such transaction null and void. Epsilon shall

 provide notice to the Government at least thirty days prior to undertaking any such sale,

 merger, transfer, or other change in corporate form. The Government shall notify

 Epsilon prior to such transaction (or series of transactions) if it determines that the

 transaction(s) will have the effect of circumventing or frustrating the enforcement

 purposes of this Agreement. If, at any time during the Term, Epsilon engages in a

 transaction that has the effect of circumventing or frustrating the enforcement purposes

 of this Agreement, the Government may deem it a breach of this Agreement pursuant to

 Paragraphs 24-27 of this Agreement. Nothing in this Agreement shall restrict Epsilon

 from indemnifying (or otherwise holding harmless) the purchaser or successor in

 interest for penalties or other costs arising from any conduct that may have occurred

 prior to the date of the transaction, so long as such indemnification does not have the




                                              20
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 22 of 48




 effect of circumventing or frustrating the enforcement purposes of this Agreement, as

 determined by the Government.

                              Public Statements by Epsilon

        30.    Epsilon expressly agrees that it shall not, through present or future

 attorneys, officers, directors, agents, management level employees or any other person

 authorized to speak for Epsilon, make any public statement, in litigation or otherwise,

 contradicting in whole or in part the acceptance of responsibility by Epsilon set forth

 above or the facts described in the attached Statement of Facts. Any such

 contradictory statement shall, subject to cure rights of Epsilon described in this

 paragraph below, constitute a material breach of this Agreement, and Epsilon thereafter

 shall be subject to prosecution as set forth in this Agreement. The decision whether any

 public statement by any such person contradicting a fact contained in the Statement of

 Facts will be imputed to Epsilon for the purpose of determining whether it has breached

 this Agreement shall be at the sole discretion of the Government. If the Government

 determines that a public statement by any such person contradicts in whole or in part a

 statement contained in the Statement of Facts, the Government shall so notify Epsilon,

 and Epsilon may avoid a breach of this Agreement by publicly repudiating such

 statement(s) within five business days after notification. Epsilon shall be permitted to

 raise defenses and to assert affirmative claims in other proceedings relating to the

 matters set forth in the Statement of Facts provided that such defenses and claims do

 not contradict, in whole or in part, a statement contained in the Statement of Facts. No

 statement made by any former, present or future officer, director, employee, or agent of


                                             21
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 23 of 48




 Epsilon in the course of any criminal, regulatory, or civil case initiated against such

 individual shall be imputed to Epsilon, unless such individual is speaking on behalf of

 Epsilon.

        31.    Epsilon agrees that if it or any of its direct or indirect subsidiaries or

 affiliates issues a press release or holds any press conference in connection with this

 Agreement, Epsilon shall first consult with the Government to determine: (a) whether

 the text of the release or proposed statements at the press conference are true and

 accurate with respect to matters between the Government and Epsilon; and (b) whether

 the Government has any objection to the release.

        32.    The Government agrees, if requested to do so, to bring to the attention of

 law enforcement and regulatory authorities the facts and circumstances relating to the

 nature of the conduct underlying this Agreement, including the nature and quality of

 Epsilon’s cooperation and remediation. By agreeing to provide this information to such

 authorities, the Government is not agreeing to advocate on behalf of Epsilon, but rather

 is agreeing to provide facts to be evaluated independently by such authorities.

                       Limitations on Binding Effect of Agreement

        33.    This Agreement is binding on Epsilon and the Government (again defined

 as the U.S. Department of Justice’s Consumer Protection Branch and the U.S.

 Attorney’s Office for the District of Colorado, collectively) but specifically does not bind

 any other component of the Department of Justice, other federal agencies, or any state,

 local or foreign law enforcement or regulatory agencies, or any other authorities,

 although the Government will bring the cooperation of Epsilon and its compliance with


                                               22
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 24 of 48




 its other obligations under this Agreement to the attention of such agencies and

 authorities if requested to do so by Epsilon. The Government and Epsilon agree that, if

 the Court rejects the Agreement, all provisions of the Agreement shall be deemed null

 and void, and the Term of the Agreement shall be deemed to have not yet begun.

                                           Notice

        34.    Any notice to the Government under this Agreement shall be given by

 personal delivery, overnight delivery by a recognized delivery service, or registered or

 certified mail, addressed to:

        Director, Consumer Protection Branch
        Civil Division
        U.S. Department of Justice
        450 5th Street NW, Room 6400 South
        Washington, DC 20001

        Chief, Criminal Division
        U.S. Attorney’s Office
        District of Colorado
        1801 California Street, Ste 1600
        Denver, CO 80202

        35.    Any notice to Epsilon under this Agreement shall be given by personal

 delivery, overnight delivery by a recognized delivery service, or registered or certified

 mail, addressed to:

        Epsilon Data Management, LLC
        C/o: General Counsel Lisa Gallerano
        6021 Connection Blvd
        Irving, TX 75039




                                             23
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 25 of 48
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 26 of 48




        1/19/2021
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 27 of 48
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 28 of 48
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 29 of 48
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 30 of 48
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 31 of 48
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 32 of 48




                                      ATTACHMENT B

                                  STATEMENT OF FACTS

        The following Statement of Facts is incorporated by reference as part of the

 Deferred Prosecution Agreement (the “Agreement”) between the United States

 Department of Justice, Consumer Protection Branch and the United States Attorney’s

 Office for the District of Colorado (collectively, “the Government”) and Epsilon Data

 Management, LLC (“Epsilon”). Epsilon hereby agrees and stipulates that the following

 information is true and accurate. Epsilon admits, accepts, and acknowledges that it is

 responsible under United States federal law for the acts of its officers, directors,

 employees, and agents as set forth below. Should the Government pursue the

 prosecution that is deferred by the Agreement, Epsilon agrees that it will neither contest

 the admissibility of, nor contradict, this Statement of Facts in any such proceeding. The

 following facts establish beyond a reasonable doubt the charges set forth in the criminal

 Information attached to this Agreement:

                              Relevant Entities and Individuals

        1.     From approximately July 2008 through July 2017 (“the Relevant Time

 Period”), Epsilon was a Delaware limited liability corporation and subsidiary of Alliance

 Data Systems Corporation.

        2.     Epsilon was one of the largest marketing companies in the world. During

 the Relevant Time Period, Epsilon was organized into five lines of business or practices.

 Epsilon’s data practice collected consumer data and employed sophisticated data

 modeling to assist its clients with identifying new potential customers and obtaining new

 information about the clients’ existing customers. In particular, Epsilon’s data practice
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 33 of 48




 used models that analyzed a client’s transactional data (i.e., the records of clients’

 interactions with consumers) along with the data of other clients to identify targeted lists

 of consumers likely to respond to the client’s marketing campaigns and solicitations.

 Epsilon’s data practice possessed data on millions of households in the United States

 and served a client base of about 2,000 clients at any given time.

        3.     The Direct to Consumer Unit (the “DTC Unit”) was a small unit in Epsilon’s

 data practice that specialized in serving clients that advertised and sold products by

 sending solicitations to consumers through the mail. The DTC Unit generated

 approximately 1 percent of Epsilon’s annual revenue during the Relevant Time Period.

        4.     Employee A helped to create the DTC Unit and managed it from 2006 to

 2011. From 2011 to 2017, Employee A served in a senior sales management role at

 Epsilon, having oversight and policy-making responsibility for the DTC Unit.

        5.     Employee B served as an account executive in the DTC Unit from 2008 to

 2011, working to model data for clients. From 2011 to the end of the Relevant Time

 Period, Employee B managed the DTC Unit.

        6.     Employee C worked as a business-development manager responsible for

 soliciting clients for the DTC Unit from 2012 to the end of the Relevant Time Period.

        7.     Employee D served as an account executive in the DTC Unit from 2010 to

 2015. From 2015 to the end of the Relevant Time Period, Executive D worked as a

 business-development manager responsible for soliciting clients for the DTC Unit.

        8.     Employees A, B, C, and D (collectively, the “Employees”) all resigned or

 were separated from Epsilon.


                                             B-2
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 34 of 48




                 The DTC Unit’s Sale of Data to Clients Engaged in Fraud

        9.     During the Relevant Time Period, the DTC Unit’s clients included a

 number of entities and individuals that sent mailings to consumers with deceptive

 solicitations, including sweepstakes, astrology, auto-warranty, dietary-supplement, and

 government-grant offers. Epsilon employees, including the Employees, referred to

 consumers targeted by these solicitations as “opportunity seekers,” and the clients who

 sent such solicitations as “opportunistic.” “Opportunity seekers” frequently fell within the

 same demographic pool: elderly and vulnerable Americans.

        10.    During the Relevant Time Period, the Employees and certain other

 employees working within the scope of their employment in the DTC Unit arranged for

 Epsilon to sell consumer data to dozens of “opportunistic” clients they knew were

 engaged in fraud. The consumer data sold to the fraudulent clients came both from

 other “opportunistic” clients and legitimate business, non-profit, and charitable-

 organization clients, including clients with many elderly customers and members.

        11.    Due to their regular interaction with the fraudulent “opportunistic” clients,

 the Employees were familiar with the clients’ practices, as well as their deceptive

 solicitations. The Employees worked to develop and increase business with clients

 engaged in fraud despite receiving notice that those and similar clients had been

 arrested, charged with crimes, convicted, and otherwise were subject to law

 enforcement actions for engaging in misleading practices. The Employees engaged in

 this conduct, in part, to benefit Epsilon, to enrich themselves through sales-based

 compensation, and to enable the fraudulent clients to solicit new consumers.


                                             B-3
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 35 of 48




        12.    The DTC Unit’s development of business relationships with clients

 engaged in fraud also enhanced Epsilon’s ability to model consumer data to develop

 potential customer lists for legitimate clients.

        13.    Many of the DTC Unit’s fraudulent clients operated “astrology” schemes.

 The mail solicitations sent by these schemes promised that a “psychic” had an

 individualized vision about each mail recipient and offered purportedly personalized

 astrological services or unique, supernatural objects in exchange for a fee. In reality,

 the mailings were mass-produced and victims submitting money in response to the

 mailings received nothing of material value in return.

        14.    Client 1 was an “astrology” fraudulent client of the DTC Unit.

                   a. Client 1 became a DTC Unit client in or about July 2008. Employee

                       A developed Client 1 as a client, and Employee B initially worked

                       as its account executive. Later, after Employee B assumed direct

                       management of the DTC Unit, Employee C engaged in work related

                       to Client 1.

                   b. Client 1 solicited payment from consumers through fraudulent mass

                       mailings that appeared to be personal communications to the

                       consumers from a world-renowned psychic. These solicitations

                       were fraudulent because they actually were non-personal form

                       letters mass mailed to tens of thousands of consumers.

                   c. Despite the obviously false nature of Client 1’s solicitations, the

                       DTC Unit maintained Client 1 as a client for years. Indeed, the


                                              B-4
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 36 of 48




                     Employees and the DTC Unit stopped working with Client 1 only

                     after a federal court enjoined it from engaging in mail fraud in

                     November 2014. Responding to the entry of that injunction,

                     Employee B wrote to Employees A, C, and D that Client 1 “brought

                     us rev[enue] for 5 years but the law caught up with them and shut

                     them down.”

                  d. Even after the Employees knew of Client 1’s court-ordered closure,

                     they sought to monetize the value of consumer data obtained from

                     Client 1. In or around October 2015, for instance, Employee C

                     offered a prospective client consumer-data modeling services using

                     Client 1’s victim list, apprising the prospective client that Client 1

                     “got popped in Q2 of this year.” In February 2016, Employees B

                     and C also collaborated on a model for clients engaged in fraud

                     that used data from Client 1.

                  e. In total, the DTC Unit furnished hundreds of thousands of

                     consumers’ information to Client 1 to facilitate its fraudulent mail

                     campaign, and the DTC Unit used Client 1’s data to further other

                     fraudulent clients’ schemes.

       15.    The DTC Unit also provided potential victim information to a number of

 mass-mailing fraud schemes that sent “sweepstakes” solicitations to thousands of

 consumers, stating that the consumers had won a large prize. The solicitations claimed

 that, to collect the promised prize, a recipient consumer needed to remit a small


                                             B-5
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 37 of 48




 processing fee. In reality, victims who paid the fee received nothing of value and were

 subjected to a barrage of additional solicitations making similar false promises.

       16.    Client 2 was a fraudulent “sweepstakes” client of the DTC Unit.

                  a. In April 2017, following significant law enforcement actions in 2016

                     against fraudulent “opportunistic” clients of the DTC Unit, Client 2

                     approached Employees C and D, seeking data on thousands of

                     consumers for a sweepstakes mailing campaign. Both Employees

                     C and D received a copy of Client 2’s sample solicitation, and

                     Employee C forwarded it to Employee B. Like other sweepstakes

                     solicitations of clients the Employees knew had been subject to

                     recent law enforcement actions, Client 2’s sample solicitation was

                     designed to resemble an “official” notice that the consumer

                     receiving the solicitation had won millions of dollars in a

                     sweepstakes cash prize and needed only to pay a relatively small

                     fee to receive the prize. The solicitation was fraudulent on its face

                     because Client 2 was seeking to send it to thousands of consumers

                     and it was impossible for all those consumers to have won the

                     promised cash prize. Nevertheless, the Employees facilitated the

                     signing of Client 2 as a client.

                  b. Shortly after Client 2 was signed as a client, Employee C

                     commented on red flags of fraud associated with Client 2 to

                     Employee B, including that Client 2’s contact email accounts were


                                            B-6
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 38 of 48




                  “@gmail handles” (indicating that Client 2 had no corporate email

                  address), Client 2’s listed physical address was a private mail box,

                  and Client 2’s corporate name had only been registered within the

                  last sixty days and yet Client 2 claimed already to have more than

                  178,000 customers. Employee C wrote to Employee B that,

                  because of these red flags, “[w]e have to be careful, but I think they

                  will mail aggressively.” Employee C also instructed the account

                  executive assigned to Client 2 to “keep them on a short

                  (receivables) leash” to ensure that Epsilon would not lose too much

                  money if Client 2 were shut down. The DTC Unit sold a list of

                  5,000 consumers to Client 2 in May, 2017.

               c. On or about July 19, 2017, a representative of Client 2 informed

                  Employee C that Client 2 had stopped mailing solicitations. In

                  response, Employee B responded via email: “Crazy they wanted to

                  join so recently!” Employee C replied that “[t]hat first mailing must

                  have really ‘not met their [return-on-investment] expectations.’ Or

                  they went to jail. It’s all the same.” Shortly thereafter, a

                  representative of Client 2 requested additional consumer data from

                  Epsilon, and the DTC Unit arranged for Client 2 to receive a list of

                  another 24,000 consumers.




                                         B-7
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 39 of 48




       17.    During the Relevant Time Period, Epsilon’s DTC Unit sold data associated

 with more than 30 million American consumers to clients engaged in fraudulent mass-

 mailing schemes.




                                         B-8
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 40 of 48




                                     ATTACHMENT C

                        CORPORATE COMPLIANCE PROGRAM

        In order to address any deficiencies in its internal controls, compliance code,
 policies, and procedures regarding the transfer or sale of consumer data to entities and
 individuals engaged in fraudulent or deceptive marketing campaigns, Epsilon Data
 Management LLC (“Epsilon” or “the Company”) agrees to continue to conduct, in a
 manner consistent with all of its obligations under this Agreement, reasonable and
 appropriate reviews of internal controls, policies, and procedures.

        Where necessary and appropriate, the Company agrees to modify its compliance
 program, including internal controls, compliance policies, and procedures in order to
 ensure that it maintains an effective compliance program that is designed to detect and
 prevent the transfer or sale of consumer data to entities and individuals engaged in
 fraudulent or deceptive marketing campaigns. To the extent reasonable, practicable, and
 appropriate, this compliance program will apply to all communications channels. The
 specific internal controls, compliance policies, and procedures implemented in Epsilon’s
 lines of business may vary. However, at a minimum, the controls, policies, and
 procedures in each line of business should include, but may not be limited to, the following
 elements, to the extent that they are not already part of the Company’s existing internal
 controls, compliance code, policies, and procedures:

                                  High-Level Commitment

       The Company has required, and will ensure on a go forward basis, that its senior
 management provides strong, explicit, and visible support of and commitment to its
 corporate policy against fraudulent or deceptive marketing by its clients and to the
 Company’s compliance code.

                                  Policies and Procedures

        Epsilon has developed or will develop and promulgate clearly articulated and
 visible corporate policies that prohibit it from providing data to clients engaged in
 fraudulent or deceptive marketing. The policy, or policies, shall be memorialized in a
 written compliance code related to fraudulent or deceptive marketing by clients.

        Epsilon has developed or will develop and promulgate compliance policies and
 procedures designed to reduce the possibility of the Company transferring or selling
 consumer data to entities and individuals engaged in fraudulent or deceptive marketing
 campaigns, in violation of the Company’s compliance code. Epsilon has taken or will take
 measures to encourage and to support the observance of ethics and compliance policies
 and procedures against the transfer or sale of consumer data to entities and individuals
 engaged in fraudulent or deceptive marketing campaigns by personnel at all levels of the
 Company. These policies and procedures that are designed to detect and prevent the
 transfer or sale of consumer data to entities and individuals engaged in fraudulent or
 deceptive marketing campaigns shall apply to all officers and employees. Epsilon shall
 notify all employees that compliance with these policies and procedures, which are
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 41 of 48




 designed to detect and prevent the transfer or sale of consumer data to entities and
 individuals engaged in fraudulent or deceptive marketing campaigns, is the duty of
 individuals at all levels of the Company. The Company will also take appropriate
 measures to ensure that it does not accept contractual obligations with any client, or any
 other party, that interfere with the Company’s ability to abide by its compliance code,
 policies, and procedures.

         Consistent with its compliance code, policies, and procedures, the Company has
 instituted or will institute risk-based due diligence and compliance requirements aimed at
 detecting and deterring the transfer or sale of consumer data to entities and individuals
 engaged in fraudulent or deceptive marketing campaigns. These efforts include or will
 include the elements of client due diligence and consumer solicitation review, at a
 minimum with regard to solicitations offered by mail and email in the Data Practice, using
 a risk-based approach and in circumstances and at intervals in which such measures are
 reasonable, practicable, and appropriate:

 Client Due Diligence –

       The Company will perform risk-based due diligence on a client in situations where
       the Company is selling or transferring consumer data to the client, or to a third-
       party at the direction of that client, in circumstances and at intervals where such
       measures are reasonable, practicable, and appropriate. Such due diligence will
       include reasonable review, as necessary, of publicly available information sources,
       including the websites of federal enforcement authorities, that the Company
       determines may help to indicate whether a current or prospective client seeking
       consumer data for marketing purposes, or those associated with it, has been or is
       engaged in fraudulent or deceptive marketing to consumers.

 Consumer Solicitation Review –

       The Company also will conduct a risk-based review of consumer solicitations, or
       creative marketing pieces, associated with client requests to acquire the
       Company’s consumer data for the purposes of sending a specific solicitation, in
       circumstances and at intervals where such measures are reasonable,
       practicable, and appropriate. Solicitation review, as appropriate, may be
       conducted through periodic audits, the sampling of solicitations or the review of
       example solicitations. To the extent practicable and reasonable, the Company
       has or will establish processes designed to verify that proposed consumer
       solicitations previously reviewed by the Company are in fact accurate
       representations of the solicitations actually disseminated by a client to which the
       Company has sold or transferred consumers’ data, which may be conducted on a
       periodic and sample basis.

        The Company’s compliance program will be designed such that, during the Term
 of the Agreement, the Company will preserve all documents created and, to the extent
 practicable, all documents reviewed, while maintaining and operating its client due
 diligence and solicitation review program. The document preservation will be designed


                                            C-2
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 42 of 48




 to allow for reasonable auditing and assessment. The Company will make such
 documents accessible, as reasonable and appropriate, to Company legal and
 compliance personnel and auditors.

                               Periodic Risk-Based Review

        The Company has developed or will develop these compliance policies and
 procedures on the basis of a periodic risk assessment of the transfer or sale of consumer
 data to entities and individuals engaged in fraudulent or deceptive marketing campaigns.

        Epsilon shall review its compliance code, policies, and procedures designed to
 detect and prevent the transfer or sale of consumer data to entities and individuals
 engaged in fraudulent or deceptive marketing campaigns in each line of business no less
 than annually and shall update them as is reasonable and appropriate to ensure their
 continued effectiveness.

                           Proper Oversight and Independence

        The Company has assigned or will assign responsibility for the implementation and
 oversight of the Company’s compliance code, policies, and procedures designed to detect
 and prevent the transfer or sale of consumer data to entities and individuals engaged in
 fraudulent or deceptive marketing campaigns to one or more senior corporate executives
 of the Company. Such corporate official(s) shall have the authority to report directly to
 the Company’s Chief Executive Officer, or any other appropriate executive, and shall
 have an adequate level of autonomy from management, as well as sufficient resources
 and authority to maintain such autonomy with respect to the implementation and oversight
 of the compliance policies and procedures designed to detect and prevent the transfer or
 sale of consumer data to entities and individuals engaged in fraudulent or deceptive
 marketing campaigns.

                                 Training and Guidance

         The Company has implemented or will implement mechanisms designed to ensure
 that its compliance code, policies, and procedures designed to detect and prevent the
 transfer or sale of consumer data to entities and individuals engaged in fraudulent or
 deceptive marketing campaigns are effectively communicated to all executives, officers,
 employees, and when necessary and appropriate, agents and business partners. These
 mechanisms shall include: (a) periodic training about compliance measures designed to
 detect and prevent the transfer or sale of consumer data to entities and individuals
 engaged in fraudulent or deceptive marketing campaigns for all executives, officers, and
 employees in positions of leadership or trust, and those that hold positions that require
 such training, for example, among other potential groups of employees, sales employees,
 employees in the legal department, and those who perform compliance functions; and (b)
 corresponding certifications by all such executives, officers, employees, agents, and
 business partners that acknowledge the training requirements related to detecting and
 deterring the transfer or sale of consumer data to entities and individuals engaged in




                                           C-3
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 43 of 48




 fraudulent or deceptive marketing campaigns and certify compliance with those
 requirements.

        Epsilon will maintain, or where necessary and appropriate establish, an effective
 system for providing guidance and advice to executives, officers, and employees and,
 when necessary, agents and business partners, on abiding by the Company’s compliance
 code, policies, and procedures relating to the transfer or sale of consumer data to entities
 and individuals engaged in fraudulent or deceptive marketing campaigns, including when
 any of them need advice on an urgent or expedited basis.

                            Internal Reporting and Investigation

        Epsilon will maintain, or if necessary establish, an effective system for internal, and
 when possible, confidential reporting by, and protection of, executives, officers,
 employees, and when appropriate, agents and business partners, concerning the transfer
 or sale of consumer data to entities and individuals engaged in fraudulent or deceptive
 marketing campaigns or violations of the Company’s compliance code, policies, and
 procedures relating to the transfer or sale of consumer data to entities and individuals
 engaged in fraudulent or deceptive marketing campaigns.

         Epsilon will maintain, or if necessary establish, an effective and reliable process
 with sufficient resources for responding to, investigating, and documenting any
 allegations that the Company’s clients are engaged in fraudulent or deceptive marketing
 or are otherwise violating the Company’s compliance code, policies, or procedures
 relating to the transfer or sale of consumer data to entities and individuals engaged in
 fraudulent or deceptive marketing campaigns

                                 Enforcement and Discipline

         The Company has implemented or will implement mechanisms designed to
 effectively enforce its compliance code, policies, and procedures relating to the transfer
 or sale of consumer data to entities and individuals engaged in fraudulent or deceptive
 marketing campaigns, including mechanisms that appropriately incentivize compliance
 and that discipline violations.

        Epsilon has implemented or will implement appropriate disciplinary procedures to
 address, among other things, any employee’s provision of data or services to clients
 engaged in fraudulent or deceptive marketing. Such procedures shall be applied
 consistently and fairly, regardless of the position held by, or the perceived importance of,
 the subject executive, officer, or employee. The Company has implemented or shall
 implement procedures to ensure that when misconduct is discovered, the Company
 undertakes reasonable and appropriate steps to remedy the harm that resulted from the
 misconduct and to ensure that reasonable and appropriate steps are taken to prevent
 similar misconduct from occurring in the future, including by assessing the Company’s
 internal controls, its compliance code, policies, and procedures related to deceptive
 marketing by clients, and by making any necessary modifications to ensure that the
 Company’s overall compliance program is effective.



                                              C-4
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 44 of 48




                                     Consumer Rights

        The Company has instituted or will institute, to the extent required by and
 permissible under applicable law, a reasonable process by which an individual consumer
 may request a copy of his or her personal information held by the Company for the
 purpose of the transfer or sale of data to current or prospective clients. The Company
 also has instituted or will institute, to the extent required by and permissible under
 applicable law, a reasonable process by which an individual consumer may request that
 the Company not sell his or her personal information to current or prospective clients.

                                 Mergers and Acquisitions

         Epsilon has developed and implemented, or will develop and implement, policies
 and procedures regarding mergers and acquisitions that require the Company to conduct
 risk-based due diligence on potential new business entities that includes diligence
 regarding the transfer or sale of consumer data to entities and individuals engaged in
 fraudulent or deceptive marketing campaigns, including appropriate due diligence by
 legal, accounting, and compliance personnel.

         Epsilon has ensured or will ensure that its compliance code, policies, and
 procedures related to detecting and deterring the transfer or sale of consumer data to
 entities and individuals engaged in fraudulent or deceptive marketing campaigns apply
 as quickly as is practicable to any newly acquired businesses or entities merged with the
 Company. Epsilon will promptly: (a) train the executives, officers, employees, and when
 appropriate, agents and business partners on its compliance code, policies, and
 procedures related to the transfer or sale of consumer data to entities and individuals
 engaged in fraudulent or deceptive marketing campaigns; and (b) when warranted,
 conduct a risk-based review of newly acquired or merged businesses as quickly as is
 practicable regarding the transfer or sale of consumer data to entities and individuals
 engaged in fraudulent or deceptive marketing campaigns.

                                  Monitoring and Testing

         Epsilon will conduct periodic reviews and testing of its compliance code, policies,
 and procedures related to preventing and detecting the transfer or sale of consumer data
 to entities and individuals engaged in fraudulent or deceptive marketing campaigns that
 are designed to evaluate and improve their effectiveness in preventing and detecting the
 transfer or sale of consumer data to entities and individuals engaged in fraudulent or
 deceptive marketing campaigns and any related violations of the Company’s code,
 policies, and procedures related to the transfer or sale of consumer data to entities and
 individuals engaged in fraudulent or deceptive marketing campaigns. The Company’s
 reviews and tests shall take into account relevant developments in the industry and any
 evolving international, domestic, and industry standards related to the transfer or sale of
 consumer data to entities and individuals engaged in fraudulent or deceptive marketing
 campaigns.




                                            C-5
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 45 of 48




        Epsilon will maintain, or where necessary establish, effective processes and
 procedures that enable the Company, to the extent possible, to detect the transfer or sale
 of consumer data to entities and individuals engaged in fraudulent or deceptive marketing
 campaigns.




                                            C-6
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 46 of 48




                                      ATTACHMENT D

                              REPORTING REQUIREMENTS

        Epsilon Data Management, LLC (“Epsilon”) agrees that it will report to the United

 States Department of Justice, Consumer Protection Branch and the United States

 Attorney’s Office for the District of Colorado (collectively, “the Government”) periodically,

 at no more than twelve month intervals during a thirty month term (the “Term”),

 regarding remediation and implementation of the compliance program and internal

 controls, policies, and procedures described in Attachment C of this Agreement. During

 this thirty month period, Epsilon shall: (1) conduct an initial review and submit an initial

 report, and (2) conduct and prepare at least two follow-up reviews and reports, as

 described below:

        a.     By no later than sixty days from the date this Agreement is executed,

 Epsilon shall submit to the Government a written report setting forth a complete

 description of its remediation efforts to date, its proposals reasonably designed to

 improve Epsilon’s internal controls, policies, and procedures to ensure that it maintains

 an effective compliance program, including a system of internal controls designed to

 effectively detect and deter violations of federal law associated with the acquisition,

 possession, transfer, use, and sale of consumer data, (“Federal Law”) and the proposed

 scope of subsequent reviews. The report shall be transmitted to:
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 47 of 48




       Director, Consumer Protection Branch
       U.S. Department of Justice
       450 5th Street NW, Room 6400 South
       Washington, DC 20001

       and

       Chief, Criminal Division
       U.S. Attorney’s Office
       District of Colorado
       1801 California Street, Ste 1600
       Denver, CO 80202

 Epsilon may extend the time period for issuance of the report with prior written approval

 of the Government.

       b.     Epsilon shall undertake at least two follow-up reviews and reports,

 incorporating the views of the Government on Epsilon’s prior reviews and reports, to

 further monitor and assess whether Epsilon’s policies and procedures are reasonably

 designed to detect and prevent violations of Federal Law.

       c.     Each follow-up review and report shall be completed by no later than 365

 days after the previous report is submitted to the Government. The final follow-up

 review and report shall be completed and delivered to the Government no later than

 sixty days before the end of the Term.

       d.     The reports will likely include proprietary, financial, confidential, and

 competitive business information. Moreover, public disclosure of the reports could

 discourage cooperation, impede pending or potential government investigations and

 thus undermine the objectives of the reporting requirement. For these reasons, among

 others, the reports and the contents thereof are intended to remain and shall remain

 non-public, except as otherwise agreed to by the parties in writing, or except to the



                                             D-2
Case 1:21-cr-00006-RM Document 2-1 Filed 01/19/21 USDC Colorado Page 48 of 48




 extent that the Government determines in its sole discretion that disclosure would be in

 furtherance of the Government’s discharge of its duties and responsibilities or is

 otherwise required by law.

       e.     Epsilon may extend the time period for submission of any of the follow-up

 reports with prior written approval of the Government.




                                            D-3
